Campbell, C. J.,
delivered the opinion of the court.
The delivery of the policy and assignment was sufficient as against Davidson & Son in any controversy between them and Hart; but the question is, was it sufficient to vest title in Hart so as to give to his claim precedence over the garnishment which was served before he received notice of the transfer, and signified his assent to it?
We.reject the view held by some courts, and decide that the attachment and garnishment had precedence over the claim of Hart. Woodbury v. Fisher, 20 Ind. 387 ; Parmelee v. Simpson, 5 Wall. 81; The Commonwealth v. Jackson, 10 Bush, 424 ; Bell v. Farmers’ Bank, 11 Bush, 34; Goodsell v. Stinson, 7 Blackf. 437 ; Tuttle v. Turner, 28 Texas, 759 ; Oxnard v. Blake, 45 Me. 602 ; Welch v. Sackett, 12 Wis. 243 ; Baird v. Williams, 19 Pick. 381; Denton v. Perry, 5 Vt. 382 ; Jones on Mort., sect. 104. The objection to the return of the writ is without merit.
Judgment affirmed.